Citation Nr: 0832541	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
positive tine test.  

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1975 to February 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

In July 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

At her July 2008 hearing before the undersigned, the veteran 
indicated that she had received treatment at the Shreveport 
VA Medical Center (VAMC).  The record contains VA records 
from the Alexandria, Louisiana VAMC and the Reno, Nevada VA 
facilities only.  In addition, during her hearing the veteran 
indicated that records from the Alexandria facility were not 
up to date.  

VA medical treatment records are deemed to be within the 
control of VA and should be included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining the noted VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran also testified that after she separated from 
service in February 1978, she sought medication and was 
treated by a private podiatrist.  Complete information 
regarding that treatment was not provided.  Additionally, a 
review of the claims folder reveals that the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) in August 2006.  Copies of the records 
reviewed by SSA should be obtained on remand.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

On remand, the veteran should also be afforded VA sinus and 
foot examinations.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all of 
the veteran's treatment records from the 
VA Medical Center in Shreveport, 
Louisiana.  Also obtain records from the 
VA Medical Center in Alexandria, 
Louisiana, dated from May 2007 forward.  
Associate any additional evidence with 
the claims folder.

2.  Send to the veteran and her 
representative a letter requesting that 
the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO/AMC to 
obtain any additional evidence not of 
record that pertains to the claims on 
appeal, including treatment immediately 
after service for foot complaints.  After 
obtaining any necessary authorization 
from the veteran for the release of any 
private medical records, the RO/AMC 
should obtain and associate with the file 
all records that are not currently on 
file.  

3.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, which was granted in 
August 2006.  

4.  Thereafter, schedule the veteran for 
a VA sinus examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner in 
conjunction with the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed.

Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to the date of 
onset and etiology of any current sinus 
disability.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current sinus disability had its 
onset during active service or is related 
to any in-service event, disease, or 
injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

5.  Schedule the veteran for a VA foot 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner in conjunction 
with the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to 
be performed.

Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to the date of 
onset and etiology of any foot 
disability.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current foot disability had its 
onset during active service or is related 
to any in-service event, disease, or 
injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  Finally, readjudicate the issues on 
appeal, with consideration of any 
additional information obtained since the 
issuance of the supplemental statement of 
the case in December 2006.  If the claim 
remains denied, provide the veteran and 
her representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

